FILED
                           NOT FOR PUBLICATION
                                                                            JUL 06 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50138

              Plaintiff - Appellee,              D.C. No. 3:15-cr-07012-LAB-1

 v.
                                                 MEMORANDUM*
DARREN DAVID CHAKER, AKA
Darren Del Nero, AKA Darrin Shackler,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 15-50193

              Plaintiff - Appellee,              D.C. No. 3:15-cr-07012-LAB-1

 v.

DARREN DAVID CHAKER, AKA
Darren Del Nero, AKA Darrin Shackler,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                        Argued and Submitted June 10, 2016
                               Pasadena, California

Before: KOZINSKI and WARDLAW, Circuit Judges and KORMAN,** Senior
District Judge.

      Darren David Chaker appeals the district court’s revocation of supervised

release and the sentence imposed upon revocation. We have jurisdiction pursuant

to 28 U.S.C. § 1291. We reverse the revocation of Chaker’s supervised release and

vacate the sentence imposed.

      The relevant supervised release condition provides that Chaker “may not

stalk and/or harass other individuals, to include, but not limited to, posting personal

information of others or defaming a person’s character on the internet.” Chaker’s

blog post, which claimed that former police investigator Leesa Fazal “was forced

out of the Las Vegas Metro Police Department,” does not qualify as harassment.

Among other issues, the blog post was not directed at Fazal, and the government

failed to prove that Chaker intended to harass Fazal. See United States v. Gnirke,

775 F.3d 1155, 1162 (9th Cir. 2015) (“[C]onditions of supervised release are read

to require an element of mens rea.”) (citation omitted); Harassment, Black’s Law

Dictionary (10th ed. 2014). The government also failed to prove that Chaker’s

blog post satisfied the elements of defamation, including falsity and actual malice.

See N.Y. Times Co. v. Sullivan, 376 U.S. 254 279–80 (1964); Defamation, Black’s


                                           2
Law Dictionary (10th ed. 2014). We therefore conclude that Chaker did not

violate the special condition of supervised release.

      Because we reverse the revocation of Chaker’s supervised release on these

grounds, we need not reach his constitutional arguments. Similarly, because we

vacate Chaker’s sentence for the reversed revocation, see United States v.

Moreland, 622 F.3d 1147, 1173 (9th Cir. 2010), we need not address Chaker’s

challenges to the newly imposed conditions of supervised release, which were only

imposed as a result of that reversed revocation.

      REVERSED; VACATED.




                                          3